ACCEPTED
                                                                                                     03-15-00616-CR
                                                                                                             7369211
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                              10/14/2015 11:50:15 AM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
 Linda Icenhauer-Ramirez
  1103 Nueces, Austin, Texas 78701
                                                                            Attorney and
  Phone: 512-477-7991 Fax: 512-477-3580                                    Counselor
                                                                                FILED at
                                                                                      IN Law
                                                                            3rd COURT OF APPEALS
  E-Mail: ljir@aol.com                                                          AUSTIN, TEXAS
                                                                           10/14/2015 11:50:15 AM
                                                            October 14,   2015 JEFFREY D. KYLE
                                                                                    Clerk

Mr. Jeffrey Kyle, Clerk
Third Court of Appeals of Texas
P.O. Box 12547
Austin, Texas 78711

Re: State of Texas v. Dennis Davis
    Court of Appeals Cause No. 03-15-00616-CR
    Trial Court Cause No. D-1-DC-09-900185-CR, in the 167th District Court of Travis County,
       Texas

Dear Mr. Kyle:
        This is to inform the court that I have been appointed to represent the Appellee Dennis
Davis in this appeal. Attached is a copy of my appointment. Please put me down as counsel of
record in this cause and notify me of all further action in this case. Pursuant to Tex.R.App.Proc.
6.2, please find below my contact information:

                                     Linda Icenhauer-Ramirez
                                     Attorney at Law
                                     1103 Nueces
                                     Austin, Texas 78701
                                     Phone: 512-477-7991
                                     Fax: 512-477--3580
                                     Email: ljir@aol.com
                                     SBN: 10382944

       If you need any further information from me, please contact me.

                                                            Sincerely,

                                                            /s/ Linda Icenhauer-Ramirez
                                                            Linda Icenhauer-Ramirez


cc:    Scott Taliaferro, Asst. District Attorney
       Travis County District Attorneys Office
       P.O. Box 1748
       Austin, Texas 78767
                                              Appointment # 1028664



Booking Name: DAVIS, DENNIS
Booking Number: 1412058

To: Linda Icenhauer Ramirez

The Fair Defense Act mandates that court appointed attorneys make contact with their clients within one working day
after appointment. Within three working days after receiving notice of appointment, the attorney shall enter
confirmation that contact has been made into the AMP application.

Status of Case at Time of Appointment:

                                Asg       Set       Setting     Setting                                        Dt Cause
Booking #       Cause #         Court     Court     Date        Time        Offense Desc             Ind       Added
1412058        D1DC09900185      167              N/A         N/A         MURDER                   Yes     10/7/2015




                                 ** CONFIRM THIS SETTING WITH THE COURT **
           ** If a cause does not show a setting, we will notify you of the setting date when it is entered. **
     ** For Court 4 cases, contact the coordinator to determine if the inmate needs to be brought from the jail.**

Booking Address: 1300 FM 655, ROSHARON,TX,77583,
Booking Phone:
Booking MNI: 131908
Booking DOB: 3/18/1950
Booking Gender: Male
Arrest Date: 3/26/2014

Notes:
Client not in custody. The State has appealed the Court's findings of fact and conclusions, and of course the
dismissal. the Client's attorney Jackie Wood and Judge Wahlberg would each like you to contact them. We will e-mail
you a copy of the Judgment and the findings and conclusions.